Dear Secretary Carnahan:
This opinion letter responds to your request dated March 13, 2009, for our review under Section 116.334, RSMo, of a proposed summary statement prepared for the petition submitted by David Rouchka (version 3) regarding a proposed constitutional amendment related to Article I. The proposed summary statement is as follows:
Shall the Missouri Constitution be amended to:
  • restate the existing statutory guarantee of a secret ballot in federal, state, and local elections; and
  • change the current law relating to employees organizing for union or other representation by eliminating the ability of employees to use the existing sign up process to choose such representation and only allowing a secret ballot election?
Pursuant to Section 116.334, RSMo, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
Very truly yours,
                              _________________________ CHRIS KOSTER Attorney General *Page 1